— 'Defendant appeals from a judgment of the County Court of the County of Kings convicting him, upon a plea of guilty, of the crime of petit larceny, and from two orders of the said court denying his motions in the nature of coram nobis to vacate the said judgment and to permit the withdrawal of the guilty plea. Judgment reversed and the matter remitted to the County Court for resentencing. A person may not be sentenced to serve a term of imprisonment in a penitentiary and at the same time have a fine imposed upon him, as punishment upon conviction of a crime. (Correction Law, § 203, subd. [f]; People v. DeLeen, 290 N. Y. 310.) Orders affirmed. Although there appears to be at least grave doubt that appellant in fact committed any crime, he did plead guilty upon a prosecution which was based on an indictment which is apparently valid on its face, and the record conclusively establishes that the plea was not induced by any official fraud. (See People v. Warnbrand, 278 App. Div. 956.) Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ., concur.